  Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 1 of 8 PageID #: 1

        ~c12.\\112.0
      ~   Sil\\. '/, \ 1.\\1.\
               ~ff ~ i\ ~\\_             UNITED STATES DISTRICT COURT
               , '\ \'\I 'i              EASTERN DISTRICT OF MISSOURI
          ~                                _ _ _ _ _ _ DMSION

~-;----"'-c_~_l_._Ll_l____.t±_LA_~---'-=-b_S-               )
i,1 OtJ11J Tllltot-« ~- !zt, 4-ttt_ ~                                    0
                             ~      ·O                      )          3rA
(;...ocJcu100/A-:- K~u,V'i                          Q~, ~t\>rrt.. Tr
(Enter above the full name of the                       (   )
Plaintiff in this action. Include prison                    )
registration number.)                                       )
                                                            )
                        ~                                   )

      OT- L.CJwl!:i                      fl iL e_ l                     Case No. - - - - - -
                                                                        (To be assigned by Clerk)

  owJ c&(cs)                        u_lvitf1&WY1., ~
/i' ,_ '       ·Al"                           •,/ ,. ) I
-u     y,      ,'U-1--       S1., ': L
                                     ' ,
                                       ~ ·r__;y/(4/':!f!>~
                    •    ,
                             1
                                 I /1           ~           )   In what capacity are you suing _the
                    '        1     ~            '   1       )   defendants?
_____________ )) •                                                      Official
(Enter above the full name of ALL Defend- ) •                           Individual
ant(s) in this action Fed. R Civ. P. l0(a)                  )   ~       Both
requires that the caption of the complaint                  )
include the names of all the parties. Merely                )
listing one party and !let al" is insufficient.             )
Please attach additional sheets if necessary.               )

                PRISONER CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983

 I.       PLACE OF PRESENT CONFINEMENT:

                                                        Cov\l\A3 I ::a;i_
 II.      PREVIOUS CML ACTIONS:
                                                                   l
          A.            Have you brought any other civil actions in state or federal court dealing with the
                        same facts involved in this action or otherwise relating to your: confinement? -

                                   YES    [ ]                   NO      9Q_
    Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 2 of 8 PageID #: 2




          B.   If your answer to "A" is YES, descnbe the action(s) in the Space below. If there is
               more than one action, you must descnbe the additional action(s) on a separate piece
               of paper, using the same format as below.

               1.      Parties to previous civil action:

                     <f<l_cC~ L~ U,_.Job; Gy__
                       Pklmtilf.

/(wiVI ~Y o~rr ~cee_ atAd ~ L . Jlrvsk l..cdLwt)P)                                                       ~
                       0eroooanl(,J:            ;5 l . l-._ol.,(,lk    ~ Ill( Of-{;/~
                    p, oa ow) v n,,Jlnoot/Y\                    Chy o-i 'tff. ut,Vt> (,;,. ui,;;u, O\,
               2.      Court where filed:
                                            ------------------
               3. -    Docket or case number: .
                                                  ----------------
               4.      Name of Judge: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               5.      Basic claim made:
                                            ------------------


               6.      Present disposition (Is the case still pending? Is it closed? If closed, was it
                       appealed?):




   III.   GRIEVANCE PROCEDURES:

          A.   Is there a prisoner grievance procedure at the institution m which you are
               incarcerated?

                       YES         [   ]                   NO    [~

          B.   Have you presented this grievance system the facts which are at issue in this
               complaint?

                       YES         [ ]                     NO




                                                   -2-
 Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 3 of 8 PageID #: 3




      C.   If your answer to ''B" is YES, what steps did you take:        --=----~----




                                        w~-
      D.   If your answer to "B" is NO, explain why you have not used the grievance system:




IV.   PARTIES TO THIS ACTION:

      A.   Plaintiff

           1.          Name of Plaintiff:    12.i1 (_ VLwil       LlL          &~bs
           2.          Plaintiffs address:    lW ._S. c_,~~
                                                          . I
                                                                                       CJc,_ v_ lbv\
                                                                                            I
                                                                                                       MO
                                                                                                       uJtDS
           3.          Registration number:    4- l(f~ l -:::,   Ll
      B.   Defendant(s)

           L           Nam,   ofDe~o4J&l1:$J.4                           Ill   k:vi4w v\ Z>I· w,,j,A c~
           2.          Defendant'saddress:         5t-       L.CfMA    ,poUtL ~ -
           3.          Defendant's employer and job title:       Z)J • ~~ Cc,[ft/ fat~~,
                                                        ,         - () r            t:,\.       r
                         s,.       L-i)tJ;tJ ~ltLL CJxJ:=±::!(U-lS)
           4.          AdditionalDefendant(s) and address(es):        (Ne.a.[)    Co~           Helf
                   wtD=" ~\,ct ~}(4s · AtltliiiD/l~ .l0!to
                   G½Q,,'-N..
                              .J
                                    9-:vtWRri~
                                    bv ~ ~M_)
                                                             7




                                                  -3-
 Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 4 of 8 PageID #: 4




V.   COUNSEL

     A.    Do you have an attorney to represent you in this action?

                   YES     [ ]                       NO    [b4._
     B.    If your answer to "A" is NO, have you made an effort to contact an attorney to
           represent you in this matter?

                   YES     [ ]                       NO     ~
     C.    If your answer to ''B" is YES, state the name(s) and address(es) of the attorneys you
           contacted and the results of those efforts:

                                                I

                                      ;u//\
     D.    If your answer to ''B" is NO, explain why you have not made such efforts:

              fuwr {M,~ - f2m

     E.    Have you previously been represented by cotmSel in a civil action in this Court?

                   YES     [ ]                       NO    M__
     F.    If your answer to ''E" is YES, state the attorney's name and address:




                                     r           f




                                              -4-
 Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 5 of 8 PageID #: 5




VI.   Statement of claim (State as briefly as possible the facts of your case. Descnbe how each
      defendant is involved. You must state exactly what each defendant personally did, or failed
      to do, which resulted in harm to you. Include also the names of other persons involved,
      dates, and places. Be as specific as possible. State your claims in numbered paragraphs. You
      may use additional paper if necessary):

       VC-11\ AJwa/VlbQr-                    Q0r ;)o-;;o                          4T D,f-ov.:r 9 ' XJA~    1




      :r 12,U,.ul Jb-ilotl(> · f2er)Md °'-                                            JU~
                  eq·()r:eN'V\     I   't,>l,,j
                                                  .. !    0       I,,
                                                         --t (1 f f:!...•v'4-
                                                                              l       ----
                                                                                     ~,
                                                                                             (1   J/r i'r I -
                                                                                                  f"'\,   \U ~




      ~ _r            (J2Jc)~,t4~(~                 tlukh~,,                    JW:o. vlblJvd,
       /lrvtb ·tfLt1_,        '2-CO\fv\ \fb Te1J l<CAJrY"\
                                 0~
      ~JfufY'MT, ){2 •                 G~
                                  'TO /¼JI\;, Q,t,rw.,iTbrdJ
      VLili<& fB s cl,;:;, Y-6 &k {J< tfok Levi[~
      :A~           ~ uJILrV!-                             tYJ\M_                 4)~~o@l IQvLL
      YD ,vt~ - SuJJc,'dt>< uJ> ~ ~ -
      M<rfYV~ -                                                           .            .      r
Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 6 of 8 PageID #: 6
Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 7 of 8 PageID #: 7
  Case: 4:21-cv-00732-JMB Doc. #: 1 Filed: 06/21/21 Page: 8 of 8 PageID #: 8




VII.    RELIEF




VIII.
          '
        MONEY DAMAGES:

        A) Do you claim either actual or punitive monetary damages for the acts alleged in this
        complaint?

               YES,¢\_        NOD

        B) If your answer to "A" is YES, state below the amount claimed and the reason or reasons
        yo believe you are entitled to re ver such money damages:

         c}tO ex» uw ~ ~ MAl J ,'l
         eu,vU'rfu.l ~ 5 .Pw 'ilk.c_ ~
         IP' ~                 PM l y"' f'lkV s, W J /11,v.:.Af 1tzjw1 ~ .
IX.     Do you claim that the wrongs alleged in the complaint are continuing to occur at the present
        time?

                                                       NO     [ ]




                                                                     Date




                                                 -6-
